—Order unanimously affirmed without costs. Memorandum:. Family Court properly calculated respondent’s child support obligation in accordance with the Child Support Standards Act (CSSA). We reject respondent’s contention that the court lacked authority to increase the amount of child support awarded by the Hearing Examiner absent objections to the Hearing Examiner’s order or a rebuttal to respondent’s objections filed by petitioner. Upon his review of respondent’s objections to the Hearing Examiner’s order, the Family Court Judge was empowered to “make, with or without holding a new hearing, his * * * own findings of fact and order” (Family Ct Act § 439 [e] [ii]; see, Matter of Hughes v Wasik, 224 AD2d 982; Matter of Lucille Ann D. v David F. K., 219 AD2d 874, 875). The court properly concluded that the Hearing Examiner erred in adjusting respondent’s child support obligation based upon the number of meals the child ate with each party, and that the extent of respondent’s visitation with the child did not warrant a reduction in *969respondent’s pro rata share of the basic child support obligation under the CSS A formula (see, Matter of Knapp v Levy, 245 AD2d 1027, 1027-1028, lv denied 91 NY2d 813; see also, Bast v Rossoff, 91 NY2d 723, 728-729). (Appeal from Order of Onondaga County Family Court, Paris, J. — Support.) Present— Green, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.